      Case 1:19-cv-00158-GNS Document 1 Filed 10/30/19 Page 1 of 8 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                            BOWLING GREEN DIVISION

AMERICAN UNITED LIFE INSURANCE
COMPANY,

               Plaintiff,

vs.                                                       Civil Action No: ________________
                                                                            1:19-cv-158-GNS

CINDY RAE ANDERSON LYNN,
Serve at:
3780 Shugars Hill Rd.
Liberty, Kentucky 42539

CYNTHIA N. SEARS,
Serve at:
3780 Shugars Hill Rd.
Liberty, Kentucky 42539

BARTLE FUNERAL HOME, INC.
Serve:
Betty B. Clark, President and Registered Agent
142 KY Hwy 49
Liberty, Kentucky 42539-0238


               Defendants.

                              COMPLAINT IN INTERPLEADER

         American United Life Insurance Company (“AUL”), by and through its undersigned

counsel, hereby files this Interpleader Complaint and states and alleges as follows:

                                             PARTIES

         1.    Plaintiff AUL is a corporation organized and existing under the laws of the State

of Indiana, with its principal place of business in Indianapolis, Indiana.

         2.    Defendant Cindy Rae Anderson Lynn (“Lynn”) is, upon information and belief, a

citizen of the State of Kentucky who resides at 3780 Shugars Hill Rd., Liberty, Kentucky and is

the wife of Decedent William Loyd Lynn, Jr. (“Decedent”).



31800107v.1
   Case 1:19-cv-00158-GNS Document 1 Filed 10/30/19 Page 2 of 8 PageID #: 2




        3.     Cynthia N. Sears (“Sears”) is, upon information and belief, a citizen of the State

of Kentucky who resides at 3780 Shugars Hill Rd., Liberty, Kentucky, and is the daughter of

Decedent.

        4.     Bartle Funeral Home, Inc. (“BFH”) is a corporation organized and existing under

the laws of the State of Kentucky, with its principal place of business in Liberty, Kentucky.

                                 JURISDICTION AND VENUE

        5.     The Court has original federal question subject matter jurisdiction pursuant to 28

U.S.C. §1331 and 29 U.S.C. § 1132(e)(1) because this lawsuit concerns the interpleader of

defendants’ potentially competing claims to certain group term life insurance benefits due under

an employee welfare benefit plan insured by AUL and governed by the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§1001, et seq. Interpleader is a form of

“appropriate equitable relief” available under 29 U.S.C. § 1132(a)(3)(B) and federal jurisdiction

is exclusive pursuant to 29 U.S.C. § 1132(e)(1).

        6.     Venue is proper in this district because at least one of the interpleader defendants

resides or may be found herein. 29 U.S.C. § 1132(e)(2).

                                                FACTS

        7.     Decedent was formerly employed by Tarter Farm & Ranch Equipment (“Tarter”)

and, by virtue of his employment, a participant in its employee welfare benefit plan providing

certain life insurance benefits (“the Plan”).

        8.     AUL insured the Plan under Group Term Life Insurance Policy Number G

00614768-0000-000 (the “Policy”, Exhibit A).

        9.     As a participant under the Policy, Decedent had life insurance benefits in the

amount of $10,000.00 and accidental death benefits in the amount of $10,000.00 (“the

Benefits”).


                                                 -2-
31800107v.1
    Case 1:19-cv-00158-GNS Document 1 Filed 10/30/19 Page 3 of 8 PageID #: 3




          10.     On or about March 22, 2016, Decedent completed a Beneficiary Designation for

the Policy in which he named Lynn, his wife, 100% primary beneficiary. He did not identify any

contingent beneficiaries. See Beneficiary Designation, Exhibit B.1

          11.     On or about December 5, 2016, Decedent died from a gunshot wound to the

abdomen. See Death Certificate, Exhibit C.

          12.     On or about December 9, 2016, Cindy signed an Assignment of Proceeds of

Insurance in the amount of $3,677.00 to BFH for funeral services for Decedent.                                   See

Assignment, Exhibit D.

          13.     On or about February 28, 2017, AUL received a Proof Death Claim Form from

Tarter.

          14.     On or about March 2, 2017, AUL wrote to Lynn, the named beneficiary,

acknowledging receipt of the claims for Benefits under the Policy, and indicated that additional

information may be needed to proceed with the claim review.

          15.     On or about March 7, 2017, AUL requested the police incident report regarding

Decedent’s death from the Kentucky State Police (“KSP”).

          16.     On or about March 10, 2017, KSP responded that the investigation was still

ongoing and it denied AUL’s request for the police report. It instead offered to provide the

initial KYIBRS report, which was so provided on April 10, 2017, and which indicated that the

death was under investigation.

          17.     On or about April 18, 2017, KSP informed AUL that Lynn was the primary

suspect in connection with the shooting death of Decedent.




1
 All Exhibits have been redacted to prevent disclosure of private identifying information pursuant to Fed. R. Civ. P.
5.2(a).


                                                        -3-
31800107v.1
   Case 1:19-cv-00158-GNS Document 1 Filed 10/30/19 Page 4 of 8 PageID #: 4




        18.    On or about April 20, 2017, AUL informed Lynn that it was awaiting further

information from KSP and that it would keep her updated as to the status of its review.

        19.    AUL continued periodic requests to KSP for updated information and kept Lynn

informed that its review was pending further information from KSP.

        20.    On or about May 22, 2017, Detective Burton confirmed to AUL that Lynn was

still the primary and only suspect for the shooting death of Decedent. He indicated he was

awaiting cell phone records and a polygraph test from Lynn.

        21.    On or about June 22, 2017, AUL spoke to Tarter to explain it was awaiting the

police report, pointing out that the Policy gives AUL the right, at its option, to require police

reports with the proof of death or any other documents AUL may deem reasonably necessary to

determine what benefits and to who benefits are owed. Jessica Sayer, in Tarter’s HR department,

indicated she had information that Lynn was not a suspect and that KSP had a “vendetta” against

Lynn.

        22.    On or about July 17, 2017, Detective Burton told AUL that Lynn was still the

primary suspect and that lab results were needed to proceed with pressing charges.

        23.    In or around February 2018, Decedent’s case was sent to the prosecutor’s office,

and KSP told AUL that the case was still under review.

        24.    AUL continued to request periodic updates from KSP and it continued to keep

Lynn informed of the need for further information to process the claim.

        25.    Upon information and belief, in case No. 19-F-00124, Commonwealth vs. Lynn, a

preliminary hearing was held on or about September 19, 2019, in which the Court found

probable cause and bound the case over to a grand jury.

        26.    KRS § 381.2801(1) provides:




                                              -4-
31800107v.1
   Case 1:19-cv-00158-GNS Document 1 Filed 10/30/19 Page 5 of 8 PageID #: 5




               If the husband, wife, heir-at-law, beneficiary under a will, joint
               tenant with the right of survivorship or the beneficiary under any
               insurance policy takes the life of the decedent or victimizes the
               decedent by the commission of any felony under KRS Chapter 209
               and in either circumstance is convicted therefor, the person so
               convicted forfeits all interest in and to the property of the decedent,
               including any interest he or she would receive as surviving joint
               tenant, and the property interest or insurable interest so forfeited
               descends to the decedent's other heirs-at-law, beneficiaries, or joint
               tenants, unless otherwise disposed of by the decedent. A judge
               sentencing a person for a offense that triggers a forfeiture under
               this section shall inform the defendant of the provisions of this
               section at sentencing.

        27.    Additionally, under Kentucky common law, even without a felony conviction, a

party may “attempt to prove the beneficiary feloniously killed the insured in civil proceedings to

prevent the alleged slayer from collecting under the insurance policy.” Reliance Stand. Life Ins.

Co. v. Stafford, CIVA 4;06CV111 M, 2007 WL 1576719, at *2 (W.D. Ky. May 29, 2007)

(explaining that KRS 381.280 does not replace the common law rule). See also Natl. Life Ins.

Co. of Montpelier, Vt. v. Hood's Adm'r, 94 S.W.2d 1022, 1023 (Ky. 1936) (a beneficiary cannot

recover insurance proceeds if he “feloniously kills the insured, irrespective of the purpose.”).

        28.    If Lynn is found to have feloniously killed Decedent, and thus forfeited her right

to benefits, then Sears would become the beneficiary of the Policy Benefits:

                    Section 18 – DETERMINATION OF BENEFICIARY

               Once acceptable proof of death is received, AUL will determine
               the Beneficiaries or payees in the following order:

               …

               3)      If no named Beneficiaries outlive the Employee or none
                       were named, then at AUL’s option, the closest surviving
                       heir(s) if the benefits could be paid to these heir(s) under
                       applicable small estate laws. Heirs will be considered in
                       descending order of preference as follows:

                       a)      spouse;



                                                -5-
31800107v.1
   Case 1:19-cv-00158-GNS Document 1 Filed 10/30/19 Page 6 of 8 PageID #: 6




                      b)      child(ren);

                      c)      parent(s); or

                      d)      brother(s) and sister(s).

        29.    Further, if Lynn is determined to have feloniously killed Decedent, then BFH

would have no claim for the proceeds by virtue of Lynn’s assignment. Natl. Life Ins. Co. of

Montpelier, Vt. v. Hood's Adm'r, 94 S.W.2d 1022, 1023 (Ky. 1936) (citations omitted) (assignee

of beneficiary that killed insured did not have enforceable claim to proceeds; “One undertaking

to subject the proceeds to the payment of an obligation of the beneficiary stands in the same

capacity.”).

        30.    The Policy states:

               Benefits will be paid only if AUL decides in its discretion the
               person is entitled to them and after AUL approves the payment
               method. Any person who becomes entitled to receive any portion
               of the proceeds under this policy shall be entitled to receive
               payment of interest if any payment is not received by such person
               within 30 days after the event giving rise to the obligation and after
               all requested information is received by AUL. Interest payable
               shall be calculated at an annual rate after all requested information
               is received by AUL. The rate of interest payable shall be the lesser
               of 3% or that rate, as determined from time to time by AUL,
               applicable to proceeds of life insurance left on deposit with AUL
               and subject to withdrawal on demand.

                           CAUSE OF ACTION - INTERPLEADER

        31.    AUL incorporates paragraphs 1 through 30 of this Interpleader Complaint as if the

same were set forth herein at length.

        32.    The conflicting and competing claims and/or potential claims of Defendants

expose AUL to the threat of double or multiple liability.

        33.    Defendants should be compelled to interplead their respective claims to the

Benefits, and, following deposit of the interpleader funds, AUL should be discharged by the



                                               -6-
31800107v.1
   Case 1:19-cv-00158-GNS Document 1 Filed 10/30/19 Page 7 of 8 PageID #: 7




Court without further obligation to pay any benefits to anyone under the Policy as a result of the

death of Decedent, and should be dismissed from this civil action, with prejudice.

WHEREFORE, AUL prays for the following:

        (a)    That Defendants be required to interplead and settle between themselves their

respective rights to the Benefits payable under the Policy by virtue of Decedent’s death.

        (b)    That Defendants be restrained, pursuant to 28 U.S.C. § 2361, from instituting or

further prosecuting any other proceeding in any court affecting the rights and obligations as

between the parties to this interpleader action until further order of the Court.

        (c)    That AUL be granted permission to deposit with the Clerk of the Court

$20,000.00, the amount of the Benefits, together with applicable interest.

        (d)    That the Clerk be directed, upon tender by AUL of the Benefits in the amount of

$20,000.00, together with applicable interest, to deposit that sum in an interest-bearing account

pending resolution of the claims by Defendants.

        (e)    That AUL be discharged from any further liability to Defendants, or to anyone

whatsoever, under the Group Life Policy on account of Decedent’s death; be dismissed with

prejudice from this civil action; and be allowed to recover costs and expenses incurred in

bringing this action, together with reasonable attorneys’ fees, pursuant to 29 U.S.C. § 1132(g)

and federal common law.

        (f)    That AUL be awarded any and all other relief the Court deems proper.




                                                -7-
31800107v.1
   Case 1:19-cv-00158-GNS Document 1 Filed 10/30/19 Page 8 of 8 PageID #: 8




Dated: October 30, 2019                             STURGILL, TURNER, BARKER & MOLONEY, PLLC


                                                    By:    /s/ Joshua M. Salsburey
                                                           Joshua M. Salsburey (89038)
                                                           333 West Vine Street, Suite 1500
                                                           Lexington, Kentucky 40507
                                                           Telephone: (859) 255-8581
                                                           Telecopier: (859) 231-0851
                                                           jsalsburey@sturgillturner.com

                                                           Robyn L. Anderson
                                                           (Pro Hac Vice to be filed)
                                                           LATHROP GAGE LLP
                                                           2345 Grand Boulevard, Suite 2200
                                                           Kansas City, Missouri 64108-2618
                                                           Telephone: (816) 292-2000
                                                           Telecopier: (816) 292-2001
                                                           randerson@lathropgage.com

                                                           ATTORNEYS FOR PLAINTIFF

X:\WDOX\CLIENTS\62984\0107\PLEADING\01192372.DOCX




                                                     -8-
31800107v.1
